Notice of Allowance
The response filed under 37 C.F.R 1.116 on 24 August 2021 is acknowledged and is entered.  Claims 1-18 and 20 are pending. 
The rejection of claims 1-18 and 20 under non-statutory double patenting over co-pending application 16/274,654 is withdrawn in view of the terminal claimer filed 17 May 2021.  Said terminal disclaimer was accepted on 13 July 2021.
The rejection of claims 1-18 and 20 under non-statutory double patenting over US Patent 10,240,140 is withdrawn in view of the terminal claimer filed 15 July 2021.  Said terminal disclaimer was accepted on 18 July 2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a gene expression cassette for producing comprising a nucleotide for psicose epimerase, a regulating sequence comprising a promoter of SEQ ID NO: 1, a ribosome binding site that is 7 to 20 bases including the nucleotide sequence of SEQ ID NO: 2 and a first spacer sequence selected from SEQ ID NO: 4-6, which are sequence not known to be utilized as spacer sequences in the prior art.  It is noted, this arrangement of the expression cassette coupled with the novelty of SEQ ID NO: 4-6 as spacer sequences render the instant claims novel and non-obvious and claims 1-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        30 August 2021